DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 24-25 and 27-52 are pending and have been examined in this application.
Claims 1-23 and 26 have been canceled.
An information disclosure statement (IDS) has been filed on 08/08/2019 and reviewed by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group II and Species A in the reply filed on 08/08/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claim 27 is objected to because of the following informalities: The Examiner suggests changing “The removable growing tray as claimed in claim 26” to --The removable growing tray as claimed in claim 24-- in line 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of McCay (U.S. Pat. 4074464).
In regard to claim 24, Leduc et al. discloses a removable growing tray for the rotary garden apparatus, said tray being shaped so as to be slidably receivable by supports or struts of a rotary garden apparatus and supported during rotation of said rotary garden apparatus (Figs. 1-3 and Paragraph [0025-0027], where there is a removable growing tray 16 shaped so as to be slidably receivable by supports or struts 76/78 of a rotary garden apparatus 10 and supported during rotation of said rotary garden apparatus 10). Leduc et al. does not disclose said trays comprise at least one groove shaped to receive and to cooperate with a protuberance on said supports or struts of said rotary garden apparatus to allow the at least one groove and the protuberance to engage together, or slidably engage together. McCay discloses the attachment comprises at least one groove shaped to receive and to cooperate with a protuberance on the support or strut to allow the two to engage together, or slidably engage together (Figs. 1-2, where the attachment 19 has at least one groove shaped to receive and to cooperate with a protuberance on the support or strut 8 to allow the two to engage together, or slidably engage together). Leduc et al. and McCay are analogous because they are from the same field of endeavor which includes elongated attachment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. such that said trays comprise at least one groove shaped to receive and to cooperate with a protuberance on said supports or struts of said rotary garden apparatus to allow the at least one groove and the protuberance to engage together, or slidably engage together in view of McCay, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment. Furthermore, the slidable engagement of the grove and the protuberance would allow the user to easily and quickly remove or replace the trays.
In regard to claim 25, Leduc et al. as modified by McCay discloses the removable growing tray as claimed in claim 24 wherein said trays are substantially a same length as said supports or struts of the rotary garden apparatus (McCay, Figs. 1-2, where the attachment 19 is substantially the same length as the support or strut 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by McCay such that said trays are substantially the same length as said supports or struts of the rotary garden apparatus, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment.
In regard to claim 27, Leduc et al. as modified by McCay discloses the removable growing tray as claimed in claim 26 wherein said at least one groove has a T-shape (McCay, Figs. 1-2, where the at least one groove of attachment 19 has a T-shape).
In regard to claim 28, Leduc et al. as modified by McCay discloses the removable growing tray and cover as claimed in claim 42, wherein the at least one groove is on one side of said attachment (McCay, Figs. 1-2, where the groove is on a one side of the attachment 19) and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards an inside of the rotary garden apparatus when mounted thereon (Leduc et al., Figs. 1-3, where there is an open slot 68 is present along an opposite side of said tray 16 and said open slot 68 is adapted to be directed towards the inside of a rotary garden apparatus 10 when mounted thereon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by McCay such that the at least one groove is on one side of said tray and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards an inside of the rotary garden apparatus when mounted thereon, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays of Leduc et al. as modified by McCay. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment. Furthermore, the slidable engagement of the grove and the protuberance would allow the user to easily and quickly remove or replace the trays.
Claim 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of McCay (U.S. Pat. 4074464) as applied to claim 28, and further in view of Gallant (U.S. Pub. 20150342127).
In regard to claim 29, Leduc et al. as modified by McCay discloses the removable growing tray as claimed in claim 28. Leduc et al. as modified by McCay does not disclose said tray further comprises at least one cover or gasket to partially or wholly close said open slot. Gallant discloses said tray further comprises at least one cover or gasket to partially or wholly close said open slot (Figs. 1-4 and Paragraph [0027], where the tray 10 has at least one cover 90 or gasket to partially or wholly close said open slot 50). Leduc et al. and Gallant are analogous because they are from the same field of endeavor which includes agricultural devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by McCay such that said tray further comprises at least one cover or gasket to partially or wholly close said open slot in view of Gallant. The motivation would have been to have a cover on the growing tray to prevent soil or substrate material from falling out, due to gravity, when the apparatus is rotating the trays in a circular motion around the horizontally elongated lighting system. 
In regard to claim 30, Leduc et al. as modified by McCay and Gallant discloses a removable growing tray according to claim 29 wherein a hydroponic substrate is present inside said tray (Gallant, Fig. 7 and Paragraph [0032], where a hydroponic substrate 160 is present inside said tray 10).
In regard to claim 31, Leduc et al. as modified by McCay and Gallant discloses a removable growing tray as claimed in claim 29, wherein plants are present in said tray in a hydroponic substrate (Gallant, Fig. 7 and Paragraph [0032], where plants 150 are present in the tray 10 in a hydroponic substrate 160).
In regard to claim 32, Leduc et al. as modified by McCay and Gallant discloses a removable growing tray as claimed in claim 31 wherein said plants grow through said open slot and through at least one opening in said at least one cover or gasket (Gallant, Fig. 7 and Paragraph [0034], where the plants 150 grow through the open slot 50 and through said at least one opening 170 in the cover 90 or gasket).
Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant (U.S. Pub. 20150342127) in view of Van Wingerden (U.S. Pat. D839783).
In regard to claim 33, Gallant discloses a growing tray cover for closing an opening of a growing tray (Figs. 1-4, where the cover 90 is for closing the opening of the growing tray 10), said cover having a central portion, and at least one side portion which is adapted to engage at least one formation on the growing tray so that said cover and said tray can be assembled together (Figs. 1-4, where the cover 90 has a central portion and at least one side portion adapted to engage the least one formation 60/62 on the growing tray 10 so that the cover 90 and the growing tray 10 can be assembled together). Gallant is silent on said cover continuously covers substantially an entire length of the growing tray. Van Wingerden discloses said cover continuously covers substantially an entire length of the growing tray (Fig. 1, where the growing tray at least has a cover which covers substantially an entire length of the growing tray). Gallant and Van Wingerden are analogous because they are from the same field of endeavor which includes agricultural devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Gallant such that said cover continuously covers substantially an entire length of the growing tray in view of Van Wingerden. The motivation would have been to have a cover on the growing tray to better prevent soil or substrate material from falling out, due to movement, by only having an opening for the stem or trunk of the plant to grow out through.
In regard to claim 34, Gallant as modified by Van Wingerden discloses the growing tray cover as claimed in claim 33, wherein said cover includes two side portions (Figs. 1-7, where the cover 90 includes two side portions).
In regard to claim 35, Gallant as modified by Van Wingerden discloses the growing tray cover as claimed in claim 34, wherein said at least one side portion includes a beveled portion (Figs. 1-7, where the at least one side portion of the cover 90 includes a beveled portion).
In regard to claim 36, Gallant as modified by Van Wingerden discloses the growing tray cover as claimed in claim 35, wherein said central portion includes at least one aperture therethrough to allow a plant to grow through (Figs. 1-7, where there is a central portion of the cover 90 that has at least one aperture 170 therethrough to allow a plant 150 to grow through).
In regard to claim 37, Gallant as modified by Van Wingerden discloses the growing tray cover as claimed in claim 36, wherein said central portion includes a channel section (Figs. 1-7, where the central portion of the cover 90 includes a channel section (middle portion that is not part of the beveled portion)).
In regard to claim 38, Gallant as modified by Van Wingerden discloses the growing tray cover as claimed in claim 37, wherein said channel section includes said at least one aperture (Figs. 1-7, where the channel section includes said at least one aperture 170).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of Gallant (U.S. Pub. 20150342127).
In regard to claim 39, Leduc et al. discloses a removable growing tray for a rotary garden apparatus: said growing tray being shaped so as to be slidably receivable by and removable from supports or struts of said rotary garden apparatus and supported during rotation of said rotary garden apparatus (Figs. 1-3 and Paragraph [0025-0027], where there is a removable growing tray 16 shaped so as to be slidably receivable by and at least removable from supports or struts 76/78 of a rotary garden apparatus 10 and supported during rotation of said rotary garden apparatus 10); said growing tray having an opening (Figs. 1-3 and Paragraph [0024], where the growing tray 16 has an opening 68). Leduc et al. does not disclose a removable cover; said growing tray having at least one formation; said cover for closing said opening of said growing tray; said cover having a central portion and at least one side portion adapted to engage said at least one formation on said growing tray so that said cover and said growing tray can be assembled together. Gallant discloses a removable cover (Figs. 2-3, where there is a removable cover 90); said growing tray having at least one formation (Fig. 1, where there is a growing tray 10 with at least one formation 60/62); said cover for closing said opening of said growing tray (Figs. 1 and 4, where the cover 90 is for closing the opening of the growing tray 10); said cover having a central portion and at least one side portion adapted to engage said at least one formation on said growing tray so that said cover and said growing tray can be assembled together (Figs. 1 and 4, where the cover 90 has a central portion and at least one side portion adapted to engage the least one formation 60/62 on the growing tray 10 so that the cover 90 and the growing tray 10 can be assembled together). Leduc et al. and Gallant are analogous because they are from the same field of endeavor which includes agricultural devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. such that a removable cover; said growing tray having at least one formation; said cover for closing said opening of said growing tray; said cover having a central portion and at least one side portion adapted to engage said least one formation on said growing tray so that said cover and said growing tray can be assembled together in view of Gallant. The motivation would have been to have a cover on the growing tray to prevent soil or substrate material from falling out, due to gravity, when the apparatus is rotating the trays in a circular motion around the horizontally elongated lighting system. 
Claims 40-52 are rejected under 35 U.S.C. 103 as being unpatentable over Leduc et al. (U.S. Pub. 20040060491) in view of Gallant (U.S. Pub. 20150342127) as applied to claim 39, and further in view of McCay (U.S. Pat. 4074464).
In regard to claim 40, Leduc et al. as modified by Gallant discloses the removable growing tray and cover as claimed in claim 39. Leduc et al. as modified by Gallant does not disclose said trays are substantially a same length as said supports or struts of the rotary garden apparatus. McCay discloses the attachment is substantially a same length as the support or strut (Figs. 1-2, where the attachment 19 is substantially the same length as the support or strut 8). Leduc et al. and McCay are analogous because they are from the same field of endeavor which includes elongated attachment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by Gallant such that said trays are substantially the same length as said supports or struts of the rotary garden apparatus in view of McCay, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al. as modified by Gallant. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment.
In regard to claim 41, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 40 wherein the attachment comprises at least one groove shaped to receive and to cooperate with a protuberance on the support or strut to allow the at least one groove and the protuberance to engage together, or slidably engage together (McCay, Figs. 1-2, where the attachment 19 has at least one groove shaped to receive and to cooperate with a protuberance on the support or strut 8 to allow the at least one groove and the protuberance to engage together, or slidably engage together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by Gallant and McCay such that said trays comprise at least one groove shaped to receive and to cooperate with a protuberance on said supports or struts of said rotary garden apparatus to allow the at least one groove and the protuberance to engage together, or slidably engage together, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al. as modified by Gallant and McCay. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment. Furthermore, the slidable engagement of the grove and the protuberance would allow the user to easily and quickly remove or replace the trays.
In regard to claim 42, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 41 wherein said at least one groove has a T-shape (McCay, Figs. 1-2, where the at least one groove of attachment 19 has a T-shape).
In regard to claim 43, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 42, wherein the at least one groove is on one side of said attachment (McCay, Figs. 1-2, where the at least one groove is on a one side of the attachment 19) and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards an inside of a rotary garden apparatus when mounted thereon (Leduc et al., Figs. 1-3, where there is an open slot 68 is present along an opposite side of said tray 16 and said open slot 68 is adapted to be directed towards the inside of a rotary garden apparatus 10 when mounted thereon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Leduc et al. as modified by Gallant and McCay such that the at least one groove is on a one side of said tray and an open slot is present along an opposite side of said tray and said open slot is adapted to be directed towards an inside of a rotary garden apparatus when mounted thereon, since the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays of Leduc et al. as modified by Gallant and McCay. The motivation would have been to have the supports or struts attach to the trays along the full length of the trays, to ensure that the trays have enough support along the bottom surface to prevent unnecessary movement or misalignment. Furthermore, the slidable engagement of the grove and the protuberance would allow the user to easily and quickly remove or replace the trays.
In regard to claim 44, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 43, wherein said tray further comprises at least one cover or gasket to partially or wholly close said open slot (Gallant, Figs. 1-4 and Paragraph [0027], where the tray 10 has at least one cover 90 or gasket to partially or wholly close said open slot 50).
In regard to claim 45, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover according to claim 44 wherein a hydroponic substrate is present inside said tray (Gallant, Fig. 7 and Paragraph [0032], where a hydroponic substrate 160 is present inside said tray 10).
In regard to claim 46, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 45, wherein plants are present in said tray in a hydroponic substrate (Gallant, Fig. 7 and Paragraph [0032], where plants 150 are present in the tray 10 in a hydroponic substrate 160).
In regard to claim 47, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 46 wherein said plants grow through said open slot and through at least one opening in said at least one cover or gasket (Gallant, Fig. 7 and Paragraph [0034], where the plants 150 grow through the open slot 50 and through said at least one opening 170 in said at least one cover 90 or gasket).
In regard to claim 48, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 39, wherein said cover includes two side portions (Gallant, Figs. 1-7, where the cover 90 includes two side portions).
In regard to claim 49, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover in claim 48, wherein said at least one side portion includes a beveled portion (Gallant, Figs. 1-7, where the at least one side portion of the cover 90 includes a beveled portion).
In regard to claim 50, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 49, wherein said central portion includes at least one aperture therethrough to allow a plant to grow through (Gallant, Figs. 1-7, where there is a central portion of the cover 90 that has at least one aperture 170 therethrough to allow a plant 150 to grow through).
In regard to claim 51, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 50, wherein said central portion includes a channel section (Gallant, Figs. 1-7, where the central portion of the cover 90 includes a channel section (middle portion that is not part of the beveled portion)).
In regard to claim 52, Leduc et al. as modified by Gallant and McCay discloses the removable growing tray and cover as claimed in claim 51, wherein said channel section includes said at least one aperture (Gallant, Figs. 1-7, where the channel section includes said at least one aperture 170).

Response to Arguments
Applicant's arguments (filed 08/08/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Leduc et al. (U.S. Pub. 20040060491) in view of McCay (U.S. Pat. 4074464) discloses the applicant’s claim 24 as specified under Claim Rejections - 35 USC § 103 above. Gallant (U.S. Pub. 20150342127) in view of Van Wingerden (U.S. Pat. D839783) discloses the applicant’s claim 33 as specified under Claim Rejections - 35 USC § 103 above.
Specifically, McCay teaches the attachment comprises at least one groove shaped to receive and to cooperate with a protuberance on the support or strut to allow the two to engage together, or slidably engage together in Figs. 1-2, where the attachment 19 has at least one groove shaped to receive and to cooperate with a protuberance on the support or strut 8 to allow the two to engage together, or slidably engage together. Furthermore, the attachment mechanism (including the T-shaped groove of attachment 19 and the T-shaped protuberance of support or strut 8) of McCay could be used with the trays and the rotary garden apparatus of Leduc et al.
Additionally, Van Wingerden teaches said cover continuously covers substantially an entire length of the growing tray in Fig. 1, where the growing tray at least has a cover which covers substantially an entire length of the growing tray. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of agricultural devices and attachment rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/
Examiner, Art Unit 3647                                                                                                                                                                                                        



/EBONY E EVANS/Primary Examiner, Art Unit 3647